Citation Nr: 0330242	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  99-17 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating evaluation greater than 
30 percent for post-traumatic stress disorder prior to March 
23, 1998.

2.  Entitlement to an initial rating evaluation greater than 
50 percent for post-traumatic stress disorder from March 23, 
1998.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION


The veteran served on active duty with the United States Army 
from October 1963 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision in May 1998 of the Houston, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The RO granted entitlement to service connection for post-
traumatic stress disorder (PTSD) and assigned a 30 percent 
disability evaluation effective October 18, 1993, and a 50 
percent evaluation effective March 23, 1998.  The veteran 
disagreed with the evaluations assigned and initiated this 
appeal.

The Board issued a decision in April 2001 which the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (CAVC).  In December 2001 the CAVC issued an Order 
granting a joint motion to remand and vacated the Board's 
April 2001 decision.  

In March 2002 the veteran, through his attorney, was notified 
that the Board had received the case following the issuance 
of the CAVC's remand decision.  He was also notified that he 
had the opportunity to submit additional argument and/or 
evidence.  In November 2002 the Board notified the veteran's 
attorney that the Board would be developing additional 
evidence rather than remanding it to the RO.  




In May 2003 the veteran was notified that the Board 
Member/Veterans Law Judge who conducted a personal video 
conference hearing in July 2000 was no longer employed by the 
Board.  A copy of the transcript of the veteran's hearing 
testimony was attached to the claims file.  

He was notified that he had the right to another hearing by a 
Veterans Law Judge.  The veteran replied in June 2003 that he 
did not want an additional hearing.  

In the April 2001 decision the Board noted that at the July 
2000 videoconference hearing the veteran raised a claim of 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  

The Board referred the issue which had been neither 
procedurally prepared nor certified for appellate review to 
the RO for clarification, initial consideration, and 
appropriate adjudication.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDING OF FACT

The probative and competent evidence of record shows that the 
veteran is demonstrably unable to obtain or retain employment 
due to his service-connected PTSD.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 100 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

According to the veteran's service personnel records he 
served in Vietnam from early March to August 18, 1968, and 
served with Company B, 709th Maintenance Battalion, 9th 
Infantry Division.  He was an aircraft repairman while 
stationed in Vietnam and did not receive any combat/valor 
awards or decorations.

Service medical records show that on June 20, 1966, the 
veteran complained of back pain for six to eight months, with 
no injury known.  On June 11, 1968, he complained of back 
pain for a few days, with a one-year history of recurrent 
backache.  He was sent for an orthopedic consultation and was 
noted to have a one year history intermittent low back pain 
with an increase in the past two weeks and no pathology.

In his initial claim for VA disability benefits filed in June 
1989, the veteran claimed a back injury in 1964, with 
treatment in Germany.  VA medical records dated in 1989 
reflect that the veteran was seen for joint complaints 
diagnosed as rheumatoid arthritis; those records reflect no 
psychiatric complaints or abnormalities and no reference to 
any aircraft crash in service.  In a claim received in 
September 1990, the veteran cited a back injury in 1965, with 
treatment in Germany in 1965 and in Vietnam in 1968.

VA outpatient records dated from late 1989 to November 1990 
contain no reference to any in-service aircraft crash or to 
any psychiatric problems.

The report of a June 1991 psychosocial assessment by a VA 
social worker reflects that the veteran reported having been 
shot down in a helicopter in Vietnam, of which the military 
reportedly had no record, with weak back muscles as a result.  
He reported that he had learned of PTSD a few years earlier.  
He blamed marital problems on the military and reported being 
alienated from most of his family.  

It was noted that he believed he had PTSD, had trouble 
sleeping and personality problems, had had three DWIs, and 
wanted to attend a PTSD group.  He also indicated that he had 
had his civilian truck driver's license revoked because of 
DWI offenses.  The veteran was noted to have "some classical 
PTSD symptoms," along with some problems with relationships 
and with alcohol which might or might not be related to PTSD.

In a letter of August 1991, the veteran's representative 
stated that the veteran was a regular outpatient at both the 
Beaumont and Lufkin Outpatient Clinics and was attending 
group therapy sessions for a condition diagnosed as PTSD.  It 
was requested that these records be secured in connection 
with the veteran's appeal for "service connection of a 
nervous condition, variously diagnosed."  

In October 1991 the RO notified the veteran of the type of 
evidence to submit to support a claim for service connection 
for PTSD.  In May 1992 the RO denied entitlement to service 
connection for PTSD as not shown by the evidence of record.

VA medical records show that the veteran attended a VA PTSD 
group at the Lufkin Outpatient Clinic from July 1991 to 
November 1991.  Records pertaining to the group reflect that 
he felt the government owed him 25 years and that he was 
disruptive in the group by his expression of hostility and 
anger toward the government.  In November 1991 it was noted 
that he wanted to move from problem solving to ventilation 
about government betrayal.  Later that day there was a 
notation that he wanted to work " on PTSD problems" and would 
continue with the group.

In a VA Form 1-9 of October 1991, the veteran alleged that, 
in regard to a back disability, he had been shot down in 1968 
in a UH1-1C helicopter while it was 25 to 30 feet off the 
ground.  He could not recall the tail number of the aircraft 
but remembered that "Annie I" was painted on it.

At a personal hearing at the Board in February 1993 on the 
issue of service connection for PTSD, the veteran described 
incidents claimed as PTSD stressors.  


He testified to the effect that had volunteered to assist the 
crew of a helicopter at the time that "Tanam (sic)" was 
getting overrun and that the tail section and half of the 
main rotor blade of the helicopter he was on got knocked off 
and "we drop (sic) out about 24 or 25 foot (sic) off the 
ground."  Transcript (Tr.), p. 7.  When asked whether the 
helicopter had been shot down in combat he responded, "Well 
it - there was (sic) bullets flying."  Tr., p. 10.

At the February 1993 hearing the veteran also testified that 
in Vietnam he "used to go out before they cleared the 
jungles, the latter part of when I was over there I worked 
the armaments and we had been sniped at and I returned fire 
and I had to go to the POW camp and, you know, identify 
people that had worked directly with us for what we did, you 
know, again I've said I've seen dead bodies everywhere."  Tr. 
p. 13.  The veteran further testified that he witnessed a 
friend getting blown into the sky after hitting an 
undetonated B-40 rocket while cutting weeds.  

According to the veteran, his friend "run (sic) in the 
chapel" and when the veteran got there his friend had no legs 
and one arm was missing.  Id.  The veteran further testified 
that he didn't know whether his friend had survived, and when 
asked his friend's name, he provided a name but said that he 
wasn't sure.  He later testified that he thought the name was 
the same as previously stated, and mentioned a Vietnamese 
nickname, but he wasn't sure, and that he thought the 
incident occurred in May or June 1968, prior to the 
helicopter incident, on Bearcat, next to the chapel at the 
35th Air Calvary.  Tr., pp. 14, 15, 16.

The Board remanded the claim in June 1993 for verification of 
stressors and for hospitalization of the veteran for a period 
of psychiatric observation and evaluation.  In response to 
the Board's request for additional information, the veteran 
submitted a handwritten statement indicating that he did not 
know if the man (who detonated the rocket) died or if his 
name was as previously stated; that he dreamed about the 
incident, trying to find the man's name; and that he had seen 
the man being blown up and he carried the man's leg to him.

A VA PTSD examination report of September 1993 notes that the 
veteran had been admitted for observation and evaluation for 
PTSD.  He explained that in Vietnam he had been shot at once 
when "they were carrying in Vietnamese workers in" and that 
he "flew some missions," saw some mortar fire, and sustained 
a right elbow injury.  He also reported having witnessed a 
"Vietnamese boy" who apparently accidentally detonated a 
rocket, and was thrown into the air and lost his leg.  

The veteran reportedly helped the boy to a nearby church, 
grabbed the leg, and then threw it down.  The veteran was 
noted to be tearful when describing that incident in that he 
was not able to recall the boy's name.  He also reported 
having been on a helicopter named "Annie II" that was shot 
down and fell approximately 20 feet.  He indicated that he 
had had to hide underneath the helicopter until the fighting 
stopped and hurt his back during this incident.  About eleven 
days later, he was sent home and on his way he took leave in 
Thailand.  

The veteran was noted to have only very sketchy memories of 
his Vietnam experiences from the time the boy was blown up 
and he could not remember names of people or the company with 
which he was working, etc.  Reportedly, after service he had 
had difficulty maintaining employment due to his dislike for 
taking orders and to drinking.  Eventually, he began working 
as a truck driver, and worked until his rheumatoid arthritis, 
for which he was certified for Social Security disability 
benefits, got too bad.  The veteran was currently living in 
the country, thereby avoiding being hassled by the police for 
such things as driving while intoxicated and getting into 
fights.  Upon the advice of a doctor who was treating him for 
rheumatoid arthritis, he had begun going to the Beaumont 
Clinic PTSD group and he began to realize that he had PTSD.  
The veteran reported having bad dreams when he first returned 
from service about the boy who was blown up and these dreams 
had started occurring again.

At the September 1993 examination, the veteran said his sleep 
was okay, that he startled easily, and that he tended to sit 
in a corner and scan the room.  He claimed to have amnesia 
for many of his Vietnam experiences and to get into fights 
(which, it was noted, seemed to have started before he went 
to Vietnam).  

He did not report feeling that nothing good would come of his 
life or that he had problems meeting people.  He was divorced 
from his first wife.  He had dated and had a successful 
relationship with his girlfriend.  He reported heavy alcohol 
use in the past but now was only an occasional drinker.  The 
veteran was noted to be appropriately dressed and groomed and 
his speech had normal rate and volume.  His thought process 
was normal, and his thought content was without suicidal or 
homicidal ideation, delusions or hallucinations.  His affect 
was broad range, and his mood was euthymic.  

He was fully oriented, his memory was intact and abstraction 
abilities were good.  Results of psychological testing were 
reported as showing the veteran as an anxious, distrustful 
individual who was feeling alienated and estranged from those 
around him.  Past evidence indicated that his present 
tension, anxiety and moderate depression were more likely 
related to situational events than to internal feelings.  He 
was likely to have difficulty relating in a straightforward 
manner with others and was wary of becoming emotionally 
involved.  The test results also depicted the veteran as a 
self-confident person who had the capacity to make a good 
impression on others when he chose to do so.  It was noted 
that the veteran's post trauma reactions were verified by 
psychological testing on the Mississippi Combat scale and the 
structured interview for PTSD.

The final assessment based on the psychological testing, the 
social interview and individual interviews was:  Anxiety 
disorder, not otherwise specified; some symptoms of PTSD but 
not the full syndrome; and personality disorder, not 
otherwise specified with narcissistic features.  The VA 
examiner commented that the veteran was disabled and 
incapable of maintaining consistent employment, both because 
of his psychological disturbance as well as because of his 
very significant rheumatoid arthritis.

An October 1993 VA mental health interim summary notes that 
it was the treatment staff's opinion that the veteran had 
PTSD and that his adult life functioning had been profoundly 
effected by it.

Outpatient treatment records were secured from the VA Lufkin 
Outpatient Clinic.  Other than a July 1993 entry that the 
veteran sought psychological testing to support his claim for 
PTSD and a duplicate record of the October 1993 statement by 
the mental health clinic treatment staff, the records pertain 
to other disabilities and are not relevant to this claim.

The U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), formerly the U.S. Army and Joint Services 
Environmental Support Group, wrote in May and June 1994 to 
the effect that a member of the Army died while missing in 
action on June 28, 1968, and that a member of the Marine 
Corps was killed in action on May 14, 1968, both with the 
same last name provided by the veteran.  USASCRUR also 
reported that a review of Morning Reports submitted for the 
unit of assignment listed on the veteran's DA Form 20 did not 
show any casualties for May 14 or June 28, 1968.

In an October 1994 statement, the veteran reported that the 
helicopter crash occurred on July 15, 1968, that it occurred 
at Tan Yen, that there were no casualties he knew of, and 
that the unit involved was D Troop, 3rd of the 5th Air Cav.  
In November 1994 the RO again sent the case to USASCRUR for 
additional information.  In September 1995, USASCRUR replied 
that a Troop B helicopter, 3rd Squadron, 5th Cavalry, 
received enemy fire on July 15, 1968, noting that available 
records did not mention that the helicopter crashed.

The veteran presented testimony at a Board hearing in 
February 1997 on the issue of service connection for PTSD.  
He testified that while in Vietnam he had had to fly 
maintenance "vib" checks on "gunships," and he recalled that 
on one occasion the helicopter in which he was riding was hit 
by ground fire.  He claimed the aircraft was hit by a B-40 
rocket that blew off the tail section and main blade.  He 
also testified that he had observed a US military person, 
whom he did not know, get blown 15 to 20 feet into the air by 
an explosion while he was cutting weeds.  He noted that the 
man was stumbling but reached a chapel and the veteran 
grabbed the man's leg and carried it to him.  He recalled 
rolling the man over and looking at his dog tags but couldn't 
recall what the man's name was.  

When asked where the name he had mentioned earlier had come 
from, the veteran stated that he was a personal friend in the 
same company and that they had been "buddies, big time."  The 
veteran went on to testify that he "believed" this friend was 
killed in Vietnam but he did not remember what exactly had 
happened to him and did not witness his death.  When asked if 
this friend had died while the veteran was in Vietnam, he 
replied, "To my knowledge yes," stating that "[m]y 
recollection tells me..." that he heard about it after he 
returned to the United States on emergency leave.  When asked 
whether this friend was from his hometown, he responded, 
"No.... I met him in the military on the way over...."  In 
response to questioning he also stated that the helicopter 
that had been shot down was from B Troop, 3rd of the 5th Cav.  
Transcript.

The Board remanded the claim in September 1997 for additional 
development, noting that in view of information supplied by 
the USASCRUR, namely, that a Troop B helicopter encountered 
enemy weapons fire on the date the veteran claims to have 
been in a helicopter crash, and the deaths of two men during 
the veteran's service in Vietnam, with the last name as 
stated by the veteran, that at least two of the veteran's 
claimed inservice stressors were deemed to be confirmed for 
the purpose of establishing entitlement to service connection 
for PTSD.

The Lufkin VA Outpatient Clinic reported in November 1997 
that there were no records of treatment since December 1994.  
VA outpatient treatment records received from the Houston VA 
Medical Center show treatment for unrelated disorders.  

In January 1998, the RO wrote to the veteran requesting that 
he supply information regarding any recent private or VA 
psychiatric treatment.  The veteran replied in February 1998 
that he did not have any VA medical records that had not 
already been submitted with respect to his PTSD claim.

The veteran was afforded a VA C&P examination for PTSD in 
March 1998 by a board of two VA psychiatrists.  The report 
indicates that he had not received any treatment for PTSD 
since 1993 based on his statements and a review of the file, 
and that he was living in the woods and stayed away from 
people.  

He reported having nightmares but would not be specific as to 
the frequency.  He thought of Vietnam every time he saw a 
Vietnam veteran whom he identified from outward appearances.  
He reported a dislike of crowds and a preference to stay by 
himself.  Although he reported drinking, he was evasive when 
asked for specifics.  He indicated that he had continued 
drinking and that his last alcohol intake was two days prior 
to the examination.  

He had not been hospitalized because of his PTSD except for 
the specific purpose of diagnosis in 1993.  Regarding his 
stressors, the veteran stated that his best buddy previously 
named reportedly was killed while the veteran was on leave 
and a friend wrote to the veteran of the death.  When asked 
about the worst thing that had happened to him in Vietnam, he 
indicated that it was carrying the leg of the America soldier 
who had his leg blown off while chopping leaves.  He stated 
that he brought the leg to the soldier and that when he 
turned him over he found that the soldier was "laid open."  
The examiner noted that this differed from the veteran's 
story in 1993 that he witnessed a Vietnamese boy detonate a 
rocket and lose his leg.  It was noted that the veteran then 
became quite vague and that he had no recollection of much 
until he was sent back to the United States.

In regard to the helicopter crash, it was noted that the 
veteran said it had occurred on July 15, 1968, and that while 
the helicopter was 25 feet off the ground, it crashed under 
fire.  He reported being fearful of flying since then.  He 
also reported that after service he had never held a job for 
more than a year and had last worked seven years earlier, 
when he stopped working primarily because of rheumatoid 
arthritis.  He indicated that noises, people and supervision 
bothered him, and that he was easily startled and got angry 
extremely easily.  By his report he had been angry since 
Vietnam.  

The veteran reported living alone and going to visit his 
long-term girlfriend when she was alone.  He saw a few 
friends occasionally and rarely went to church.  He slept 
seven or eight hours a night, and his energy and appetite 
were fine.  He denied feeling guilty or worthless.  No 
abnormalities of psychomotor activity were noted.  
Reportedly, his concentration was not as good as it used to 
be.  

It was reported that the last time he felt suicidal was at 
Christmas when he was at his mother's house.  He saw one of 
his sons shortly after Christmas but had not seen his two 
other children in four or five years.  It was reported that 
the veteran was detached from his family, unable to express 
positive emotions, and without much hope of a future.  He had 
persistent symptoms of arousal, reporting an exaggerated 
startle response to firecrackers.  He also reported 
irritability, anger and difficulty concentrating.

The March 1998 VA examination clinical findings were that the 
veteran was neatly groomed, alert and oriented.  He was 
somewhat evasive when asked direct questions about Vietnam 
experiences or current alcohol consumption.  His speech was 
fluent at a normal rate and rhythm, and his mood was angry, 
irritable, and dysphoric.  His affect was full and slightly 
labile, but appropriate to his expressed thoughts.  His 
thought content was coherent.  He was preoccupied with the 
fact that he should be in receipt of compensation.  

He was without any signs or symptoms of a psychotic process 
and had no specific ideas, intentions, or plans of harming 
himself or others.  His insight and judgment appeared 
marginal.  The diagnoses were: Chronic PTSD and personality 
disorder, not otherwise specified, with narcissistic 
features.  There was a diagnosis of rheumatoid arthritis on 
Axis III.  The stressors on Axis IV, included the witnessing 
of a mutilated young boy in Vietnam, remote; and six other 
stressors relating to the veteran's current life situation.  
The global assessment of functioning (GAF) score at that time 
was 35.  

In the opinion of the board of psychiatrists the veteran 
appeared to have PTSD in part on the basis of one of the 
stressors established by the record.  He was not present when 
his best buddy was killed and could not have nightmares of 
something he did not see.  He could not have been scared to 
death at the time as he was not there.


The psychiatrists concluded that he did not meet the criteria 
A and B for the death of his best buddy.  They did find that 
the veteran was in a helicopter crash which was frightening 
and continued to haunt him.  The psychiatrists thought that 
the veteran had witnessed the mutilation of a young man by a 
bomb in Vietnam although it was unclear from his history 
whether this was a Vietnamese young man or an American 
soldier.  However, the mutilation of the young man was the 
memory that he experienced over and over.  

It was noted that he also showed multiple signs of avoidance 
and a heightened startle response.  The board of 
psychiatrists concluded that it was as likely as not that the 
helicopter crash of July 15, 1968, was a stressor of 
sufficient severity to have produced PTSD and that all the 
other criteria for PTSD had been satisfied.  The board also 
concluded that there was a link between the veteran's current 
symptoms and his inservice stressors.

The veteran was afforded a VA C&P PTSD examination in 
December 1999.  The examiner had previously examined the 
veteran in March 1998.  It was noted that he was not 
receiving any treatment for PTSD.  He reported that he mostly 
stayed at home and away from people.  He reported having 
nightmares two to three times a month.  He had tried hunting 
but could not tolerate it out in the woods and returned to 
his front porch where he spent most of his time.  He reported 
having nightmares of the helicopter crash and dead bodies and 
reportedly had a startle response to loud noises.  He could 
not tolerate crowds and claimed to have had flashbacks of 
being shot out of a helicopter.  He reported that he had 
stopped working when he could not pass a physical.

At the December 1999 VA examination the veteran indicated 
that he was living in a mobile home in the woods and that his 
girlfriend did not live with him.  His daughter and young 
grandson had visited him for a week, and although he was glad 
to see them, they got on his nerves and he was glad when they 
left.  He had a few friends.  He did not do much other than 
watch television and hang around, and did not attend church 
regularly.  He enjoyed going to the beach.  Since being 
awarded compensation, he had more money and had been able to 
do more, including traveling to see family members.

The veteran reported feeling depressed but denied current 
suicidal ideation.  He felt okay about himself.  His energy 
level was down and he complained of problems with his memory.  
There was no notation of psychomotor abnormalities.  It was 
noted that the veteran had been in combat situations in 
Vietnam.  He claimed to experience intrusive nightmares and 
thoughts of his combat experiences, and reportedly had 
multiple symptoms of avoidance and increased arousal, 
including intermittent sleep disturbance, a problem with 
anger, and complaints of poor concentration.

The December 1999 VA examiner noted the veteran was neatly 
groomed, casually dressed, and more forthcoming than at the 
prior examination.  He was oriented and alert, and his speech 
was fluent, with a normal rate and rhythm.  His mood was 
euthymic; however, he was capable of turning to anger.  His 
affect was full and slightly labile but appropriate to his 
expressed thoughts.  His thought process was coherent, and 
there were no signs or symptoms of a psychotic process.  He 
had no specific ideas, intentions, or plans of harming 
himself or others.  His insight and judgment were marginal.  
The diagnosis was chronic PTSD and personality disorder, not 
otherwise specified, with narcissistic features.  The GAF was 
45.  

It was the examiner's opinion that although the veteran had 
improved slightly with a decrease in his financial stress, it 
would be impossible for him to obtain and maintain gainful 
employment on the competitive market.  This was due to the 
combination of his physical disabilities from rheumatoid 
arthritis, his level of education, and his inability to 
tolerate the presence of others, which was one of his 
symptoms of PTSD.

The veteran presented testimony at a July 2000 
videoconference hearing, held in lieu of an in-person Travel 
Board hearing.  He submitted additional evidence with a 
waiver of regional office consideration.  He testified that 
he lived in the woods, explaining that it was on the back end 
of a residential area about 10 miles from town, that he went 
to town to shop and do similar tasks, and that he was 
receiving Social Security disability benefits based on his 
rheumatoid arthritis.  



He related that he had driven a truck for a long time but 
eventually could not pass the Department of Transportation 
physical to drive a semi-truck due to his arthritis.  

When asked why he believed his PTSD was not adequately rated, 
he indicated that he did not have a "meaningful 
relationship,"  had been in trouble with the law, hadn't held 
a job and "come to find out that's post-trauma stress 
disorder."  He testified that over the years he had had many 
jobs of short duration and had quit some and been fired from 
others.  As for the present, he stated that he just didn't 
think he could go out and earn a living and that PTSD caused 
him to be agitated.  He testified that he had a friend but he 
did not live with her and did not get along with too many 
people.  Occasionally, he was in touch with friends from 
before service.  He also testified that he had not worked 
since approximately 1990 and that the longest he had held a 
job was for about a year and a half.  

When the matters of his friend and the Vietnamese boy were 
raised, the veteran stated that the discrepancies in the 
story were attributable to VA and that he had always said 
that his friend died after he (the veteran) returned from 
Vietnam.  He learned of this when his belongings were 
returned from Vietnam accompanied by a note that his friend 
had been killed.  In regard to the man whose leg the veteran 
purportedly carried, he testified that he did not know who he 
was; that he had told them (presumably VA) that a thousand 
times; and that he didn't look at the man's dog tags.

The veteran further testified at the July 2000 hearing that 
he was not receiving treatment for PTSD.  He attributed his 
history of fighting and being in jail to PTSD and also felt 
that PTSD had affected his employment record which was 
comprised of many jobs of short duration.  His daily 
activities reportedly consisted of watching television, 
driving to town to buy a newspaper, fishing and hunting 
occasionally.  The veteran further testified that he did not 
live in an area so remote that there would be no employment.  

At his July 2000 hearing he stated that there was no other 
evidence to obtain that would help to support his claim, that 
he had not received treatment since Lufkin, and that he had 
not been told by any doctor that he could not work due to his 
psychiatric disorder.  The evidence submitted at the hearing 
is an employment printout from the Social Security 
Administration

In April 2002 the veteran, through his attorney, submitted an 
April 2002 report of a private psychiatric evaluation by EBG 
(initials), MD who had examined the veteran in March 2002.  
In May 2002 the veteran's attorney stated in writing that the 
veteran waived RO adjudication of the evidence.  Dr. EBG 
wrote that the veteran had the dual diagnosis of "an anxiety 
disorder, specifically Post Traumatic Stress Disorder 
superimposed on a significant Personality Disorder."  He 
also self-medicated with alcohol.  

The diagnoses were PTSD, Substance Dependency/Abuse-alcohol; 
and Personality Disorder-mixed.  A GAF of 50 was assigned.  
Dr. EBG opined that the veteran represented an impairment of 
a minimum of 70% as far as a rating for disability would be 
concerned.  He demonstrated significant occupation and social 
impairment and had deficiencies in almost every area.  He had 
little to no social contact.  He had continuous periods of 
anxiety and had marked difficulty coping in the civilian 
world.  His medical records were reviewed and were consistent 
with a man with a disabling level of underlying anxiety 
associated with classic features of PTSD.

In November 2002 records were secured from the SSA pertaining 
to the veteran's award of SSA benefits.  The SSA records show 
that the veteran was determined disabled being in May 1989 
due to rheumatoid arthritis.  There was no secondary 
diagnosis.  A disability examination in March 2000 showed no 
assessment of a psychiatric disorder.  Records primarily 
pertained to rheumatoid arthritis; however, a copy of the 
December 1999 VA C&P PTSD examination was included.  

In February 2003 in response to a request that the veteran 
identify any additional medical treatment for his psychiatric 
disorder since February 1998, the veteran wrote that VA had 
everything of which he could think. 

In March 2003 the Board notified the veteran that it had 
requested the VA Medical Center in Houston, Texas to schedule 
him for an examination.  He would be notified as to when and 
where to report.  

The veteran was afforded a VA psychiatric examination by a 
panel of two board certified psychiatrists and one doctorate 
level clinical psychologist in May 2003.  It was noted that 
his claims file was reviewed.  

The veteran reported that he lived in the woods and generally 
stayed away from people.  He reported that he had nightmares 
of being chased and shot at approximately three times in the 
last year.  There had been times, however, when he had been 
under stress and had nightmares as frequently as two to three 
times a week.  He reported that he did not like to be with 
people, did not want to be in crowds and preferred to stay by 
himself.  He secured himself on his property with four guns 
and a dog and planned to fence in his property.  He had 
diminished interest in participating in activities that he 
used to enjoy such as hunting.  He had a restricted range of 
affect and a sense of foreshortened future.  He described 
occasional difficulty sleeping.  He had trouble falling 
asleep and staying asleep.  He endorsed hypervigilance and an 
exaggerated startle response.  He reported drinking about a 
half a gallon of whiskey every two to three weeks.  He had 
not been arrested for public intoxication or DUI since 1993.  

Regarding treatment of PTSD, the veteran reported that he 
attended group therapy at the Lufkin Mental Health Clinic in 
the 1990s but he could not handle the groups because everyone 
wanted to talk about combat.  The examiners noted the October 
1993 Mental Health Clinic Interim Summary wherein it was 
stated that the veteran initially presented to the mental 
health clinic well over two years earlier with symptoms of 
rage/anger, anxiety, hypervigilance, distrust of others, 
nightmares, intrusive thoughts, social alienation, and 
emotional distancing.  The veteran, with the help of a 
friend, had developed coping skills that allowed him to 
manage his life more effectively.  "However, his post 
traumatic stress symptomatology continues to be evident and 
effects (sic) his life profoundly whenever he experiences any 
sense of threat or loss of control in his environment."  

The veteran had not had further treatment for PTSD since 
1993.  He had never been hospitalized for PTSD except for the 
specific purpose of diagnosis in 1993.  

He did not exhibit any evidence of major depression and 
denied any history of panic attacks.  He related his personal 
history.  After he left the Army, he never held a job for 
longer than a year.  He last worked in 1989 when he received 
benefits from the Social Security Administration (SSA) based 
on his rheumatoid arthritis disability.  It was noted that 
the SSA records show that the veteran had 53 employers 
between 1970 and 1989.  

At the VA examination the veteran talked about two traumatic 
events that he experienced while in Vietnam.  He reported 
seeing an American soldier blown up while the soldier was 
clearing an area.  His leg was blown off and the veteran 
carried the leg to the soldier who had crawled into a nearby 
chapel.  He recalled seeing the soldier's dog tag but could 
not remember the name.  This event happened in July or August 
of 1968.  

He also recalled being in a helicopter crash sometime in July 
1968 but was not sure of the date.  He had thoughts about 
these events daily.  The veteran had difficulty recalling 
important aspects of the traumas that he experienced.

The clinical findings were that the veteran was alert and 
oriented to person, place, and time.  He was cooperative with 
the interview.  He often had difficulty recalling specific 
details of events.  His behavior was appropriate.  His speech 
was fluent with increased volume likely due to hearing loss, 
normal rate and normal rhythm.  His mood was euthymic.  His 
affect was constricted.  There was no evidence of suicidal 
ideation, homicidal ideation, obsessions, hallucinations, or 
delusions.  

His thought process was logical and goal directed.  His 
memory for recent events and events concerning his family 
history was intact.  He had some ability to abstract.  His 
impulse control was intact.  His insight and judgment were 
fair.

The assessment was PTSD, chronic.  The examiners commented 
that the veteran appeared to have PTSD in part on the basis 
of the helicopter crash and his uncorroborated reported that 
he witnessed an American solider lose his leg in an 
explosion.  The examiners noted that the stressor of the 
helicopter incident had previously been conceded by BVA as 
being established by the record and that the veteran had 
received service connection for PTSD on the basis of this 
stressor.  

The examiners addressed the Board's concern about the 
veteran's credibility because of inconsistencies in his 
description of his stressors and stated they found the 
veteran to be credible.  "The inconsistencies in the 
veteran's descriptions of the stressors can be explained by a 
failure to recall important details of traumatic events which 
is a symptom of PTSD."  The examiners also noted that the 
veteran had not sought treatment for PTSD but explained this 
was due to his avoidance of anything that would remind him of 
the trauma.  

The veteran was assigned a global assessment of functioning 
(GAF) score of 41.  The report included a description of a 
GAF score of 40-50.  "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
According to the examiners, the veteran's social isolation 
and inability to hold a job qualified him for the score.  His 
reliability, flexibility, and efficiency levels were 
adversely affected by his PTSD symptoms.  He was unable to 
obtain and maintain gainful employment on the competitive 
market because of his inability to adapt to the stressful 
circumstances in a work setting.  It was impossible to 
determine how much of the veteran's disability was related to 
PTSD and how much was related to rheumatoid arthritis.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2003).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2003).  

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2003).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2003).

In a claim for a greater initial rating after an award of 
service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2 (2003)

As factfinder, the Board is required to weigh and analyze all 
the evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


PTSD

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative judicial 
process had been concluded, the version more favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The laws and regulations governing the evaluation of mental 
disorders were changed, effective November 7, 1996.  See 38 
C.F.R. §§ 4.125, 4.126, 4.130, as amended by 61 Fed. Reg. 
52,695-52,702; see also VAOPGCPREC 11-97.  The retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See VAOPGCPREC 3-2000. 

The veteran's claim was filed prior to November 7, 1996.  
Therefore, for the period subsequent to the effective date of 
the change, his psychiatric disorder must be evaluated under 
both the old and new criteria, as appropriate, to determine 
which version is more favorable to him.  See VAOPGCPREC 3-
2000. 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2003).

The regulations in effect prior to November 7, 1996, provided 
that a 30 percent evaluation is warranted for post-traumatic 
stress disorder when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and when psychoneurotic symptoms 
result in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  

A 50 percent evaluation required that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

A 100 percent evaluation required that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community; there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably unable to 
obtain or retain employment.  38 C.F.R. Part 4, Diagnostic 
Code 9411 (1996).

The term "definite" is in the "old" rating criteria for a 30 
percent rating.  VA General Counsel issued a precedent 
opinion concluding that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93; see also 38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1997).

The amended regulations in 38 C.F.R. § 4.130 establish a 
general rating formula for mental disorders and assign 
disability evaluations according to the manifestation of 
particular symptoms.  It replaced the general rating 
schedules for psychotic disorders, organic mental disorders, 
and psychoneurotic disorders where disability evaluations 
were assigned based on classification of the claimant's 
social and industrial impairment, due to the mental disorder, 
as total, severe, considerable, definite, or mild and assigns 
disability evaluations according to the manifestation of 
particular symptoms.  The amended formula provides more 
objective criteria for assigning a disability evaluation.

The amended regulations provide that a 30 percent disability 
evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  
A 100 percent schedular rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).


Analysis
Preliminary matter:  Duties to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 104-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000); 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions). 

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  

The recent changes in law have amended the requirements as to 
VA's development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001), overruled in 
part on other grounds, Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).   

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect on cases that had 
been decided by the Board before the VCAA, but were pending 
in the CAVC at the time of its enactment.  See generally 
Holliday v. Principi, supra; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991), overruled in part on other grounds, 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  See Kuzma 
v. Principi, supra (citing with approval Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002), and Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002), both of which implicitly overruled 
Karnas).

Although the CAFC has held that the VCAA does not 
retroactively apply to claims decided by the Board before the 
date of its enactment, the Board notes that the VA General 
Counsel, in VAOPGCPREC 11-00, appears to hold that the VCAA 
is retroactively applicable to claims pending on the date of 
its enactment.  Further, the VA regulations issued to 
implement the VCAA are expressly applicable to "any claim 
for benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).   

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

The present claim was filed before the enactment of the VCAA, 
and remains pending before the Board.  Accordingly, the VCAA 
is clearly applicable.   

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2002).   

The RO provided the appellant a copy of the applicable May 
1998 rating decision and forwarding letter dated in June 1998 
that in combination notified him of the basis for the 
decision reached.  

The RO also provided the appellant a statement of the case in 
August 1999 and a supplemental statement of the case in 
February 2000 that included a summary of the evidence, the 
applicable law and regulations and a discussion of the facts 
of the case.  

The veteran has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and has done so.  There is no indication in the record, from 
either the veteran or his representative, of any additional 
relevant records which are available and which VA has failed 
to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003). 

Also, the veteran has been afforded several VA examinations, 
a hearing, and the opportunity to submit/identify evidence 
and argument, and advised of the relevant regulations.  
Additionally, the RO has assisted the veteran in obtaining 
evidence.

The veteran's reply in February 2003 indicated that he had no 
further evidence or information to submit with respect to his 
appeal.  

In addition, the Board undertook development under 
regulations promulgated that gave the Board the discretion to 
perform internal development in lieu of remanding the case to 
the agency of original jurisdiction (AOJ).  See 38 C.F.R. 
§ 19.9(a)(2) (2002).  

The appellant and his attorney were notified in November 2002 
that the Board was developing the case and had requested the 
SSA to provide any decisions for Social Security benefits and 
the respective supporting medical evidence concerning the 
veteran; for the veteran to identify medical providers where 
he had been treated for his psychiatric disorder since 
February 1998; and that after all evidence had been obtained, 
the veteran would be scheduled for a VA medical examination.  

In Disabled American Veterans, supra, the CAFC determined 
that 38 C.F.R. § 19.9(a)(2), in conjunction with the amended 
rule codified at 38 C.F.R. § 20.1304, was inconsistent with 
38 U.S.C. § 7104(a) as it allows the Board to consider 
additional evidence that was not considered by the AOJ, and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a) that "[a]ll questions in a matter which ...is 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary."  

Although the veteran was not provided specific notification 
of the VCAA and additional evidence was obtained through the 
development, in light of the above notification, assistance, 
and the favorable decision herein, he is not prejudiced by 
the Board deciding the merits of his claim without remanding 
the case to the RO for consideration.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2003). 

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of benefits.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.  


Initial Increased Rating

The Board is cognizant of the fact that this appeal arises 
from the veteran's dissatisfaction with his initial rating 
following the grant of service connection for PTSD.  In such 
a case, the United States Court of Appeals for Veterans 
Claims (CAVC) has held that separate or "staged" ratings must 
be assigned where the evidence shows varying levels of 
disability for separate periods of time.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Words such as "considerable" and "severe" are not defined in 
the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2003).  It should also be noted that 
different examiners, at different times, will not describe 
the same disability in the same language.  Reports of 
examination are to be interpreted in light of the whole 
recorded history.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating. 38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2003).

The Board has undertaken a longitudinal review of the 
evidence in this case inasmuch as it must assess the 
veteran's credibility and in light of the fact that the case 
falls within the purview of Fenderson.  

Recently, the U.S. Court of Appeals for the Federal Circuit 
(CAFC) issued a decision which purports to overturn the 
CAVC's precedents in Karnas and Holliday.  See Kuzma v. 
Principi, ___ F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 
2003).  

However, the Board notes that the CAFC's decision in Kuzma 
appears to be limited to the retroactive application of 
section 3(a) of the VCAA, which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002)).  

In fact, the CAFC specifically stated that "section 3(a) of 
the VCAA does not apply retroactively", reaffirming its 
earlier holdings in Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).  There is no indication that the CAFC intended Kuzma 
to completely overturn Karnas or Holliday.  

In short, the Board finds that the CAVC's ruling in Karnas 
continues to require retroactive consideration of changes in 
law, except for VCAA § 3(a), prior to the conclusion of the 
administrative or judicial appeals process.  In other words, 
the veteran is entitled to have his claim of entitlement to 
an increased rating considered under both the old and new 
provisions for rating mental disorders.  See Karnas, supra.  

The evaluation for the veteran's service-connected PTSD is 
based on the degree of impairment of his social and 
industrial adaptability.  For the period prior to November 7, 
1996, only the "old" rating criteria may be considered in 
determining the severity of the veteran's PTSD.  VAOPGCPREC 
3-2000.  

Accordingly, only the old rating criteria will be considered 
in determining whether  an evaluation greater than 30 percent 
is warranted for the period prior to November 7, 1996.  For 
the period from November 7, 1996 to March 23, 1998, the old 
or revised criteria may be considered to determine whether an 
evaluation greater than 30 percent is warranted; and for the 
period from March 23, 1998, the old or revised criteria may 
be considered to determine whether an evaluation greater than 
50 percent is warranted.  

The evidence shows that the veteran has had many jobs post-
service, has been unemployed and in receipt of SSA disability 
benefits due to rheumatoid arthritis since 1989.  The Board 
will consider, however, whether he is demonstrably unable to 
obtain or retain employment due to his PTSD with depression.  
That question involves both consideration of the facts as 
presented and the credibility of the evidence contained in 
the instant record.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and cases 
cited therein).

GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL Of MENTAL 
DISORDERS (4th ed.) (DSM IV), p.32.] Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).  GAF scores ranging between 41 to 
50 reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  A GAF in the range 
of 31 to 40 contemplates some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work.)  DSM III-R (1987), DSM IV.

As previously noted, rating evaluations for psychiatric 
conditions are to be based on all the evidence that bears on 
occupational and social impairment caused by the psychiatric 
symptoms.  

The question for appellate review is whether evaluations the 
veteran has been assigned since the effective date of his 
claim adequately compensate for the nature and extent of  the 
severity of PTSD.  The Board is of the opinion that they do 
not.  

In this regard, the Board notes that undoubtedly the veteran, 
unemployed for many years and in receipt of SSA benefits 
based on rheumatoid arthritis, is also unable to work due to 
PTSD, and a similar situation exists with respect to social 
adaptation.  The record shows that he has gradually been 
decreasing any meaningful social contact.  One could say at 
this point, on the basis of the most recent evidence of 
record, that he is to a great degree socially isolated.

Although the evidence of record shows significant 
discrepancies in the veteran's accounts of his stressors, the 
VA examiners in March 2003 found the veteran to be credible.  
They explained that the inconsistencies in the veteran's 
descriptions of the stressors were due to a failure to recall 
important details of traumatic events which is a symptom of 
PTSD. 

VA medical records dated from 1992 to 1995 are predominantly 
in regard to nonservice-connected rheumatoid arthritis for 
which the veteran has stated he receives Social Security 
disability benefits and there is essentially no additional 
medical evidence regarding PTSD until the March 23, 1998 VA 
examination.  In addition, the veteran stated that he had not 
had further treatment for PTSD since 1993.  The VA examiners 
in March 2003 stated this was explained by the veteran's 
avoidance of anything that will remind him of the trauma.

During VA mental health evaluations and examinations the 
veteran has recounted the multiple symptoms he has been 
experiencing for many years as a result of his stressors in 
service.  In September 1993 when he was hospitalized for VA 
examination, a personality disorder was diagnosed in addition 
to anxiety disorder and at that time he was deemed to have 
only "some symptoms" of PTSD.  The October 1993 team of 
treatment examiners at a VA Mental Health Clinic noted that 
PTSD profoundly affected the veteran's life.  He initially 
had presented with symptoms of rage/anger, anxiety, 
hypervigilance, distrust of others, nightmares, intrusive 
thoughts, social alienation, and emotional distancing; but, 
he had developed coping skills.  

At the time of the VA examination in March 1998, a 
personality disorder was diagnosed in addition to PTSD.  At 
the March 23, 1998 examination, the veteran reported being 
detached from his family and unable to express positive 
emotions, having nightmares, exaggerated startle reaction at 
the sound of firecrackers and persistent symptoms of arousal, 
having not much hope of a future, and experiencing 
irritability, anger and difficulty concentrating.  The 
examination revealed that the veteran's mood was angry, 
irritable and dysphoric; however, his affect was full and 
appropriate, and his speech was normal.  A GAF of 35 was 
assigned apparently based on both the veteran's personality 
disorder and PTSD.  Although the personality disorder is not 
service-connected, under Mittleider v. West, 11 Vet. 
App. 181, 182 (1998), the signs and symptoms resulting in 
that GAF score must be attributed to the service-connected 
PTSD.

At the subsequent December 1999 examination, the veteran 
reported intermittent sleep disturbance, a problem with 
anger, and complaints of poor concentration. However, he 
demonstrated normal speech, full and appropriate affect, and 
coherent thought processes.  He was alert, oriented, and 
without any suicidal or homicidal ideation.  At the time of 
the December 1999 examination, the GAF was 45, 10 points 
higher than on the prior examination, and a personality 
disorder was again diagnosed.  The examiner's opinion that it 
would be impossible for the veteran to obtain and maintain 
gainful employment also was not based solely on PTSD but, 
rather, also reflected the effect of the veteran's physical 
disabilities from rheumatoid arthritis, his level of 
education, and his inability to tolerate the presence of 
others, which was one of his symptoms of PTSD.

The most recent GAF score of 41 shows the nature and extent 
of his psychiatric impairment which is significant.  At the 
March 2003 examination, a personality disorder was not 
diagnosed.  The March 2003 VA examiners found that the 
veteran's social isolation and inability to hold a job 
qualified him for that score.  His PTSD symptoms adversely 
affected his reliability, flexibility and efficiency levels.  
He was unable to adapt to the stressful circumstances in a 
work setting.  The examiners were unable to determine the 
extent to which the veteran's disability was related to PTSD 
and how much was related to rheumatoid arthritis.  

Regardless of the criteria utilized by the Board in rating 
the extent of severity of PTSD, it is an inescapable fact 
that the veteran can never return to any gainful employment 
or engage in any meaningful social endeavors in view of the 
almost paralyzing effects of PTSD.  

The evidence is at least in equipoise regarding whether the 
veteran is demonstrably unable to obtain or retain employment 
due to his PTSD and associated symptomatology variously 
diagnosed, thereby warranting entitlement to a 100 percent 
rating for PTSD.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 
4.7, 4.132, Diagnostic Code 9411 (effective prior to November 
7, 1996); Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board finds the criteria for PTSD in effect prior to 
November 1996 are more favorable to the veteran as a 100 
percent rating is warranted for PTSD under the previous 
criteria for rating mental disorders.  Accordingly, the Board 
does not need to consider whether a higher rating is 
warranted under the amended criteria.  Karnas, supra.

The veteran is totally disabled, thereby warranting a 100 
percent evaluation.  The question remains as to when to make 
effective the grant of a 100 percent evaluation, and whether 
there exists a basis for assigning "staged ratings".  See 
Fenderson, supra.  The Board without hesitation is of the 
opinion that the evidentiary record adequately supports 
assignment of a 100 percent evaluation effective the date of 
the grant of service connection October 18, 1993.  In this 
regard, the Board finds that any reasonable doubt existing in 
this case should be resolved in favor of the veteran.  See 
Gilbert, supra.

To reiterate, it was at that time that a diagnosis of PTSD 
was documented.  Later examinations were probative in 
suggesting that the later recognized level of impairment had 
been in progress from the time of his diagnosis of PTSD.  
Accordingly, the Board finds that there is no need for any 
"staged ratings".  The Board considers the veteran totally 
disabled effective the date of the grant of service 
connection for PTSD.


ORDER

Entitlement to a 100 percent evaluation for PTSD from October 
18, 1993, is granted, subject to the governing criteria 
applicable to the payment of monetary awards.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



